PER CURIAM:
P. Mark Shafer appeals the district court's order denying his second motion to reopen his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shafer v. Snook, No. 8:06-cv-02222-PJM (D.Md. May 23, 2007). We deny Shafer's motions to amend his complaint, for appointment of counsel, and for oral argument, and we deny his request for production of documents and for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.